Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is a First Office Action Non-Final on Merits. Claims 1-18, as originally filed, are
currently pending and have been considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/17/22 has been considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C 101 because the claimed invention is directed to a judicial
exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1: Identifying Statutory Categories
In the instant case. Claims 1-10 are directed to a method, Claims 11-17 are directed to a non-transitory computer readable medium and Claim 18 is directed to a system. Thus, each of the claims falls within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A: Prong 1 Identifying a Judicial Exception
 Independent Claims 1, 11 and 18, while reciting separate statutory categories, include the steps of receiving a request for transfer of information; retrieving information stored in an existing user record; retrieve information indicative of a record format of user records; identifying one or more of the first qualification attributes; formatting the retrieved information according to the record format; provide the formatted information 
	These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation of certain methods of organizing human activity (managing interactions between people including interaction between person and a computer) but for the recitation of generic computer components. That is, other than reciting “a first computing system, a user database, non-transitory medium, processor, memory,” nothing in the claim element precludes the step from practically being performed by a user using a computer as a tool. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Under step 2A, prong 2, This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements – a first computing system, a user database, non-transitory medium, processor, memory to perform the receiving and sending/transfer steps. a first computing system, a user database, non-transitory medium, processor, memory in steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving and sending/transfer information Specification [0018], [0034-[0035]) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Under Step 2B, with respect to the processors and computer-readable media storing executable modules, these limitations are described in Applicant’s own specification as generic and conventional elements. See [0018] discussing a computing system includes a processor and a memory; Furthermore, the use of such generic computers to receive or transmit data over a network has been identified as a well understood, routine and conventional activity by the courts. See Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AVAuto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); Also see MPEP 2106.05(d) discussing elements that the courts have recognized as well-understood, routine and conventional activities in particular fields. Lastly, the processors and computer-readable media storing executable modules provide only a result-oriented solution which lacks details as to how the computer performs the claimed abstract idea rather than reciting a technological solution to a technological problem. Representative claim 9 merely invokes computers as a tool to perform an existing process performed by recruiters of analyzing and rating job seekers and job openings. Therefore the processors and computer-readable media storing executable modules amount to mere instructions to apply the exception. See MPEP 2106.05(f). With respect to the user interface, claims merely invokes computers generating a user interface as a tool to display the information generated in the abstract idea. Therefore the user interface amount to mere instructions to apply the exception to a computing environment. See MPEP 2106.05(f). In addition, such a high level recitation of a user interface has been identified as a well-understood, routine and conventional element by the courts. See Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) discussing a web browser’s back and forward button functionality; and also see MPEP 2106.05(d) discussing elements that the courts have recognized as well-understood, routine and conventional activities in particular fields. Accessing data from a database is nothing more than what is well-known, routine and conventional at the time of the invention (See Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93) and Kapoor (US 9454576} disclosing populating/transfer of user recorders based on change in employment.
Furthermore, these steps/components are not explicitly recited and therefore must be construed at the highest level of generality and are well-understood, routine and conventional limitations that amount to mere instructions to implement the abstract idea on a computer.  It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappats rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court' s Bilski and Alice Corp. decisions). If applicant amends a claim to add a generic computer or generic computer components and asserts that the claim recites significantly more because the generic computer is 'specially programmed' (as in Alappat, now considered superseded) or is a 'particular machine' (as in Bilski), the examiner should look at whether the added elements provide significantly more than the judicial exception. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int' l, 134 S. Ct. 2347, 2358-59, 110 USPQ2d 1976, 1983-84 (2014) (See MPEP 2106.05(b)).
Therefore, the claimed invention does not demonstrate a technologically rooted solution to a computer-centric problem or recite an improvement to another technology or technical field, an improvement to the function of any computer itself, applying the exception with, or by use of, a particular machine, effect a transformation or reduction of a particular article to a different state or thing, add a specific limitation other than what is well-understood, routine and conventional in the field, add unconventional steps that confine the claim to a particular useful application, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment such as computing. Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, including the limitations of the dependent claims, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. See Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) discussing a web browser’s back and forward button functionality; and also see MPEP 2106.05(d) discussing elements that the courts have recognized as well-understood, routine and conventional activities in particular fields. Therefore, the claims are rejected under 35 U.S.C. § 101 as being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. See Supreme Court Decision in Alice Corp. Pty. Ltd. v. CLS Bank Inti, 573 U.S. _, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014) as well as MPEP 2106 for further analysis and explanation.
Dependent claims add additional limitations, but these only server to further limit the abstract idea and hence are nonetheless directed towards fundamentally the same abstract idea. Claims 2-10, 12-17 recite generic interactions with an internet portal, e.g., storing the retrieved information (Claim 2); formatting the information stored in table (claim 3); identifying a second attribute (claim 6); accessing a table storing information (Claim 7). As noted above, steps of receiving, storing, and processing data, or receiving or transmitting data over a network, e.g., using the Internet, are steps held by courts to be functions that are well-understood, routine, or conventional when claimed generically as they are in these claims. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of "well-understood, routine, [and] conventional activities previously known to the industry." Id. at 2359 (quoting Mayo, 132 S. Ct. at 1294 (internal quotation marks and brackets omitted)). Further, "the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention." Id. at 2358. None of the hardware offers a meaningful limitation beyond generally linking the system to a particular technological environment, that is, implementation via computers. The claims are not patent eligible.
Thus, none of the dependent claims recite an improvement to a technology or technical field or a computer itself; rather, the dependent claims are merely further reciting data receipt or display steps that are well-understood, routine and conventional activities when recited generically as here or further embellishments on the abstract. Therefore, since there are no limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter. See (Alice Corporation Pty. Ltd. v. CLS Bank International, et al.)

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-9, 11-14, 16-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kapoor et al. (US 9,454,576 B1)

Regarding Claims 1, 11 and 18, Kapoor disclose the method/medium/system comprising:
Kapoor discloses receiving a request for transfer of information associated with a user from a first computing system to a second computing system (Fig 3 # 301 receive application package request comprising user identifier, Col 10 lines 32-40 An application package request is received, the request comprising at least a user identifier. In another implementation, the request may further comprise a client terminal identifier (first computing system) and/or other information to assist in selecting an application package and/or providing requested applications to a client terminal device (second computing system)).
Kapoor discloses retrieving information stored in an existing user record for the user in the first computing system (Col 10 lines 32-36 the request may further comprise a client terminal identifier (first computing system) and/or other information to assist in selecting an application package, Col 24 lines 59-65 retrieve one or more data files, Col 33 lines 4-6 The EOA may then connect to the source using the queried address 2315 and retrieve a file 2320 contained therein. In one implementation, the EOA may retrieve every file contained in a specified target location (e.g., any file stored on the server, any file contained in a specified subfolder, and/or the like, Col 41 lines 1-6 Candidate information may then be stored in table fields linked to the universal variables to which the candidate information has been associated 3005., Col 41 lines 60-67 candidate resume information, Col 42 lines 1-10 The received candidate information 3115 may then be provided, such as to an HR application server 3120 and/or via a central authentication and/or data server 3125, for eventual storage in an HR application database 3130 and/or in one or more other local and/or remote databases 3135.) ). .;
 Kapoor discloses retrieving information indicative of a record format of user records in the second computing system (Col 24 lines 35-42 EOA may be configured to reformat data, such as to place it in a condition of conformity with like data in a target database. For example, sourced date data may be in a MM/DD/YY format while target date data is stored in a DD/MM/YYYY format. One or more of the described systems may be configured to reformat data as needed or desired, in accordance with a pre-defined specification (record format). Col 37 lines 65-67, Col 38 lines 1-10, 24-42 A determination may be made as to whether any of the retrieved data is to be reformatted, modified, functionally combined with one or more other data values, and/or the like prior to inclusion in the report 2820.  If so, the reformatting instructions may be retrieved 2825, such as by querying them from a report generation template record, and those instructions may then be applied to one or more selected universal variables and/or universal variable values 2830.);
Kapoor discloses formatting the retrieved information according to the record format of the user records in the second computing system (Col 24 lines 14-22 For example, sourced date data may be in a MM/DD/YY format while target date data is stored in a DD/MM/YYYY format.  One or more of the described systems may be configured to reformat data as needed or desired, in accordance with a pre-defined specification., Fig 15B # 1570, 1575 format for name different in system, Col 38 lines 24-42 A determination may be made as to whether any of the retrieved data is to be reformatted, modified, functionally combined with one or more other data values, and/or the like prior to inclusion in the report 2820.  If so, the reformatting instructions may be retrieved 2825, such as by querying them from a report generation template record, and those instructions may then be applied to one or more selected universal variables and/or universal variable values 2830.);  
Kapoor discloses providing the formatted information to the second computing system (Col 38 lines 24-42, Col 40 lines 2-19 a rule may specify that any employee status update recognized as a new hire of a candidate should cause selection of a global data exchange map for transferring candidate data to corresponding employee data., Col 42 lines 1-6 the received candidate information provided to HR application), the formatted information for storage in a second user record for the user in the second computing system ( Col 42 the HR map may port candidate information from candidate table fields to employee table fields (a second user record of the user) within the same database. The IT map 3225 may select a subset of candidate information 3205 as IT data 3250 for inclusion in an IT database. For example, an employee title (which may be stored as a proposed title within candidate information) may be provided to the IT database)
 Claim 18: a processor and a memory (Col 54 lines 42-46 processor may include memory, Fig 45 #4505 RAM/ROM memory, #4503 CPU)

Regarding Claims 2 and 12, Kapoor discloses the method of claim 1 and medium of claim 11, in which
retrieving the information stored in the existing user record comprises
Kapoor teaches storing the retrieved information in a table (Col 41 lines 1-6 Candidate information may then be stored in table fields linked to the universal variables to which the candidate information has been associated 3005., Col 41 lines 60-67 candidate resume information, Col 42 lines 1-10 The received candidate information 3115 may then be provided, such as to an HR application server 3120 and/or via a central authentication and/or data server 3125, for eventual storage in an HR application database 3130 and/or in one or more other local and/or remote databases 3135)

Regarding Claims 3 and 13, Kapoor discloses the method of claim 2 and medium of claim 12, in which
formatting the retrieved information comprises
Kapoor teaches formatting the information stored in the table (Col 38 lines 24-42 A determination may be made as to whether any of the retrieved data is to be reformatted, modified, functionally combined with one or more other data values, and/or the like prior to inclusion in the report 2820.  If so, the reformatting instructions may be retrieved 2825, such as by querying them from a report generation template record, and those instructions may then be applied to one or more selected universal variables and/or universal variable values 2830.)

Regarding Claims 4 and 14, Kapoor discloses the method of claim 1, in which formatting the retrieved
information comprises
Kapoor teach identifying a field indicated by the record format that is not present in the existing user record (Col 24 lines 15-22 EOA may be configured to reformat data, such as to place it in a condition of conformity with like data in a target database. For example, sourced date data may be in a MM/DD/YY format while target date data is stored in a DD/MM/YYYY format. (i.e. target date format DD/MM/YYYY is not present in existing user record of sourced date data)

Regarding Claims 6 and 16, Kapoor discloses the method of claim 1, in which formatting the retrieved
information comprises
Kapoor teaches identifying a second attribute of the record format that corresponds to a first attribute of the existing user record ( Col 8 lines 34-35, 48-55 the user ID generated at 237 comprises a biometric user ID (second attribute). Determination may be made based on a comparison of the received ID with stored IDs, stored ID formatting information (record format), Col 24 lines 28-42  Each database is communicatively coupled to a universal data library 1530, which includes records specifying relationships between the fields in application databases and universal variables. In the illustrated example, a record 1570 specifies a relationship between the Firstname field in the application 1 database and the universal variable First_Name. ),


Regarding Claims 7 and 17, Kapoor discloses the method of claim 6, in which identifying the second
attribute comprises
Kapoor teaches accessing a table storing information indicative of correspondences between first attributes and second attributes (Col 26 lines 58-67generated universal variables may then be mapped and/or otherwise connected to table fields in one or more databases 1805, and the mapping stored 1810, such as in a universal data library database. A user specifies data to be included in the report using universal variables (first and second attributes), as well as a data layout in some implementations, and the data to be included in the reports is automatically extracted from the appropriate sources based on the mapping of universal variables to database tables and fields., Col 24 lines 28-42  Each database is communicatively coupled to a universal data library 1530, which includes records specifying relationships between the fields in application databases and universal variables. In the illustrated example, a record 1570 specifies a relationship between the Firstname field in the application 1 database and the universal variable First_Name. )

Regarding Claim 8, Kapoor discloses the method of claim 1,
Kapoor teaches in which the second computing system is operated by or on behalf of an employer (Col 4 lines 2-6 FIG. 7 shows a schematic illustration of correlations between positions within an organizational hierarchy and corresponding strings configured with a dynamic, hierarchical table-tracking syntax in one embodiment of EOA operation)

Regarding Claim 9, Kapoor discloses the method of claim 1,
Kapoor teaches in which the information stored in the existing user record comprises a qualification attribute (Col 42 lines 13-15, 30-35  An HR data application database 3201 may include candidate information 3205one legal department map for porting employee employment qualification data).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5, 10, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kapoor et al. (US 9,454,576 B1) in view of McGovern et al. (US 7,870,079 B2)

Regarding Claims 5 and 15, Kapoor discloses the method of claim 4, comprising
Kapoor does not teach prompting the user for data for the identified field
McGovern teaches prompting the user for data for the identified field  (Col 8 lines 13-16, 34-36 the alternative match-based employment system can periodically and/or occasionally prompt a seeker to provide additional and/or alternative information.  The alternative match-based employment system can prompt the employment seeker to provide the missing associated skills )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included prompting the user for data for the identified field, as disclosed by McGovern in the system disclosed by Kapoor, for the motivation of providing a method of potentially improving match scores by prompting the user to provide missing information (Col 8 lines 34-36 McGovern).

Regarding Claim 10, Kapoor discloses the method of claim 1,
Kapoor teaches in which the information stored in the existing user record (Col 52 lines 35-40 A resume column 4435 may include one or more interface elements facilitating the viewing of a candidate resume, such as in a portable document format (PDF)). Kapoor however does not specifically teach comprises information indicative of past employment of the user. (Examiner notes that resume contains past employment history of the user)
 McGovern teaches information indicative of past employment of the user (Fig 24 shows resume of user and experience including past employment of the user)
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included information indicative of past employment of the user, as disclosed by McGovern in the system disclosed by Kapoor, for the motivation of providing a file containing more detailed information about the candidate/user including candidate’s skill, education, location and employment (McGovern Col 33 lines 15-24)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schmidt (US 2015/0235179) teaches storing the retrieved information in a table ([0037] The documents table 222 requires a user_id field (the value of the id field of the user_accounts database table of FIG. 5, 560) thus identifying each document with the user account it belongs to, and an id field to uniquely identify the document file in the document store, and a filename field and a description field.); Schmidt teaches formatting the information stored in the table ([0037] a file with the name filename.ext submitted by a user with the id value 12009 will be named 12009_filename.ext in the document store and in the documents table)
Ostertag et al. (US 8,200,770) discloses information exchange tool.
Nelson et al. (US 2014/0114874 A1) teaches prompting the user for data for the identified field ([0034] The comprehensive leave management system may be configured to, responsive to determining that a required consent is absent, generate a communication to the employee requesting a consent., Fig 3 # 345,345 generate and display prompt for data, [0049]). Nelson teaches identifying a field indicated by the record format that is not present in the existing user record ([0034] data relating to a claim stored by a workers compensation management system may include entries indicative of whether or not a consent of the employee to provide certain information in connection with other types of claims has been obtained. The required consent may be a consent to share information received in connection with determining eligibility for or in connection with processing one type of claim with systems and individuals determining eligibility for or processing a different type of claim. The comprehensive leave management system may be configured to check data received from the workers compensation management system for the presence of appropriate consents. The comprehensive leave management system may be configured to, responsive to determining that a required consent is absent, generate a communication to the employee requesting a consent., Fig 3 # 345 determine whether received data is complete)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGEETA BAHL whose telephone number is (571)270-7779. The examiner can normally be reached 7:30-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANGEETA BAHL/Primary Examiner, Art Unit 3629